
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.4


(Not for Residential Use - N.J.S.A. 56:12-1; 46.8-48)   Preparer's Name (Print
signer's name below signature) Lease Agreement  
........................................................................ This
Agreement is made as of September 1, 2000,       Between           PALISADES
PARK PLAZA NORTH, INC.     having an address at 2050 CENTER AVE.
in the BOROUGH of FORT LEE
BERGEN and State of NEW JERSEY,   in the County of
, herein designated as the Landlord,   And NARA BANK     having a address at 29
West 30th Street
in the City of New York
and State of New York   in the County of
, herein designated as the Tenant;


    Witnesseth that, the Landlord does hereby lease to the Tenant and the Tenant
does hereby rent from the Landlord, the following described premises:

    SPACE KNOWN AS:   N-11 PALISADES PARK PLAZA NORTH     118 BROAD AVENUE,
PALISADES PARK, NEW JERSEY


for a term of FIVE (5) YEARS
commencing on SEPTEMBER 1, 2000, and ending on AUGUST 31, 2005, to be used and
occupied only and for no other purpose than

    BANKING OPERATION

    Upon the following Conditions and Covenants:

    1st: The Tenant covenants and agrees to pay the Landlord, as rent for and
during the term hereof, the sum of
                                                 in the following manner:

ANNUAL RENTAL RATE OF $25,200 ($2,100.00) per month.
SUCH RENT WILL INCREASE PER YEAR AT RATE OF 5% ANNUM COMPOUND AND LANDLORD WAIVE
THE FIRST MONTH'S RENT FROM THE DATE OF AGREEMENT.

    2nd: The Tenant has examined the premises and has entered into this lease
without any representation on the part of the Landlord as to the condition
thereof. The Tenant shall take good care of the premises and shall at the
Tenant's own cost and expense, make all repairs, including painting and
decorating, and shall maintain the premises in good condition and state of
repair, and at the end or other expiration of the term hereof, shall deliver up
the rented premises in good order and condition, wear and tear from a reasonable
use thereof, and damage by the elements not resulting from the neglect or fault
of the Tenant, excepted. The Tenant shall neither encumber nor obstruct the
sidewalks, driveways, yards, entrances, hallways and stairs, but shall keep and
maintain the same in a clean condition, free from debris, trash, refuse, snow
and ice.

    3rd: The Tenant shall promptly comply with all laws, ordinances, rules,
regulations, requirements, and directives of the Federal, State, and Municipal
Governments or Public Authorities and of all their departments, bureaus and
subdivisions, applicable to and affecting the said premises, their use and
occupancy, for the correction, prevention and abatement of nuisances, violations
or other grievances in, upon or connected with the said premises, during the
term hereof: and shall promptly comply with all orders, regulations,
requirements and directives of the Board of Fire Underwriters or similar
authority and of any insurance companies which have issued or are about to issue
policies of insurance covering the said premises and its contents, for the
prevention of fire or other casualty, damage or injury, at the Tenant's own cost
and expense.

--------------------------------------------------------------------------------

    4th: The Tenant shall not assign, mortgage or hypothecate this lease, nor
sublet or sublease the premises or any part thereof; nor occupy or use the
leased premises or any part thereof, nor permit or suffer the same to be
occupied or used for any purposes other than as herein limited, nor for any
purpose deemed unlawful, disreputable, or extra hazardous, on account of fire or
other casualty.

    5th: No alterations, additions or improvements shall be made, and no climate
regulating, air conditioning, cooling, heating or sprinkler systems, television
or radio antennas, heavy equipment, apparatus and fixtures, shall be installed
in or attached to the leased premises, without the written consent of the
Landlord. Unless otherwise provided herein, all much alterations, additions or
improvements and systems, when made, installed in or attached to the said
premises, shall belong to and become the property of the Landlord and shall be
surrendered with the premises and as part thereof upon the expiration or sooner
termination of this lease, without hindrance, molestation or injury.

    6th: In case of fire or other casualty, the Tenant shall give immediate
notice to the Landlord. If the premises shall be partially damaged by fire, the
elements or other casualty, the Landlord shall repair the same as speedily as
practicable, but the Tenant's obligation to pay the rent hereunder shall not
cease. If, in the opinion of the Landlord, the premises be so extensively and
substantially damaged as to render them untenantable, then the rent shall cease
until such time as the premises shall be made tenantable by the Landlord.
However, if, in the opinion of the Landlord, the premises be totally destroyed
or so extensively and substantially damaged as to require practically a
rebuilding thereof, then the rent shall be paid up to the time of such
destruction and then and from thenceforth this lease shall come to an end. In no
event however, shall the provisions of this clause become effective or be
applicable, if the fire or other casualty and damage shall be the result of the
carelessness, negligence or improper conduct of the Tenant or the Tenant's
agents, employees, guests, licensees, invitees, subtenants, assignees or
successors. In such case, the Tenant's liability for the payment of the rent and
the performance of all the covenants, conditions and terms hereof on the
Tenant's part to be performed shall continue and the Tenant shall be liable to
the Landlord for the damage and loss suffered by the Landlord. If the Tenant
shall have been insured against any of the risks herein covered, then the
proceeds of such insurance shall be paid over to the Landlord to the extent of
the Landlord's costs and expenses to make the repairs hereunder, and such
insurance carriers shall have no recourse against the Landlord for
reimbursement.

    7th: The Tenant agrees that the Landlord and the Landlord's agents,
employees or other representatives, shall have the right to enter into and upon
the said premises or any part thereof, at all reasonable hours, for the purpose
of examining the same or making such repairs or alterations therein as may be
necessary for the safety and preservation thereof. This clause shall not be
deemed to be a covenant by the Landlord nor be construed to create an obligation
on the part of the Landlord to make such inspection or repairs.

    [ILLEGIBLE] show the premises to persons wishing to rent or purchase the
same, and Tenant agrees that on and after next preceding the expiration of the
term hereof, the Landlord or the Landlord's agents, employees or other
representatives shall have the right to place notices on the front of said
premises or any part thereof offering the premises for rent or for sale; and the
Tenant hereby agrees to permit the same to remain thereon without hindrance or
molestation.

    9th: In case of the destruction of or any damage to the glass in the leased
premises, or the destruction of or damage of any kind whatsoever to the said
premises, caused by the carelessness, negligence or improper conduct on the part
of the Tenant or the Tenant's agents, employees, guests, licensees, invitees,
subtenants, assignees or successors, the Tenant shall repair the said damage or
replace or restore any destroyed parts of the premises, as speedily as possible,
at the Tenant's own cost and expense.

    10th: The Tenant shall not place nor allow to be placed any signs of any
kind whatsoever, upon, in or about the said premises or any part thereof, except
of a design and structure and in or at such places as may be indicated and
consented to by the Landlord in writing. In case the Landlord or the Landlord's
agents, employees, or representatives shall deem it necessary to remove any such
signs in order to paint or make any repairs, alterations or improvements in or
upon said premises or any part thereof, they may be so removed, but shall be
replaced at the Landlord's expense when the said repairs, alterations or
improvements

--------------------------------------------------------------------------------

shall have been completed. Any signs permitted by the Landlord shall at all
times conform with all municipal ordinances or other laws and regulations
applicable thereto.

    11th: The Landlord shall not be liable for any damage or injury which may be
sustained by the Tenant or any other person, as a consequence of the failure,
breakage, leakage or obstruction of the water, plumbing, steam, sewer, waste or
soil pipes, roof, drains, lenders, gutters, valleys, downspouts or the like or
of the electrical, gas, power, conveyor, refrigeration, sprinkler,
airconditioning or heating systems, elevators or hoisting equipment; or by
reason of the elements; or resulting from the carelessness, negligence or
improper conduct on the part of any other Tenant or of the Landlord or the
Landlord's or this or any other Tenant's agents, employees, guests, licensees,
invitees, subtenants, assignees or successors; or attributable to any
interference with, interruption of or failure, beyond the control of the
landlord, of any services to be furnished or supplied by the Landlord.

    12th: This lease shall not be a lien against the said premises in respect to
any mortgages that may hereafter be placed upon said premises. The recording of
such mortgage or mortgages shall have preference and precedence and be superior
and prior in lien to this lease, irrespective of the date of recording and the
Tenant agrees to execute any instruments, without cost, which may be deemed
necessary or desirable, to further effect the subordination of this lease to any
such mortgage or mortgages. A refusal by the Tenant to execute such instruments
shall entitle the Landlord to the option of cancelling this lease, and the term
hereof is hereby expressly limited accordingly.

    13th: The Tenant has this day deposited with the Landlord the sum of 3
month's security $7,500.00 as security for the payment of rent hereunder and the
full and faithful performance by the Tenant of the covenants and conditions on
the part of the Tenant to be performed. Said sum shall be returned to the
Tenant, without interest, after the expiration of the term hereof, provided that
the Tenant has fully and faithfully performed all such covenants and conditions
and is not in arrears in rent. During the term hereof, the Landlord may, if the
Landlord so elects, have recourse to such security, to make good any default by
the Tenant, in which event the Tenant shall, on demand, promptly restore said
security to its original amount. Liability to repay said security to the Tenant
shall run with the reversion and title to said premises, whether any change in
ownership thereof be by voluntary alienation or as the result of judicial sale,
foreclosure or other proceedings, or the exercise of a right of taking or entry
by any mortgages. The Landlord shall assign or transfer said security, for the
benefit of the Tenant, to any subsequent owner or holder of the reversion or
title to said premises, in which case the assignee shall become liable for the
repayment thereof as herein provided, and the assignor shall be deemed to be
release by the Tenant from all liability to return such security. This provision
shall be applicable to every alienation or change in title and shall in no wise
be deemed to permit the Landlord to retain the security after termination of the
Landlord's ownership of the reversion or title. The Tenant shall not mortgage,
encumber or assign said security without the written consent of the Landlord.

    14th: If for any reason it shall be impossible to obtain fire and other
hazard insurance on the buildings and improvements on the leased premises, in an
amount and in the form and in insurance companies acceptable to the Landlord,
the Landlord may, if the Landlord so elects at any time thereafter, terminate
this lease and the term hereof, upon giving to the Tenant fifteen days notice in
writing of the Landlord's intention so to do, and upon the giving of such
notice, this lease and the term thereof shall terminate. If by reason of the use
to which the premises are put by the Tenant or character of or the manner in
which the Tenant's business is carried on, the insurance rates for fire and
other hazards shall be increased, the Tenant shall upon demand, pay to the
Landlord, as rent, the amounts by which the premiums for such insurance are
increased. Such payment shall be paid with the next installment of rent but in
no case later than one month after such demand, whichever occurs sooner.

    15th: The Tenant shall pay when due all the rents or charges for water or
other utilities used by the Tenant, which are or may be assessed or imposed upon
the leased premises or which are or may be charged to the Landlord by the
suppliers thereof during the term hereof, and if not paid, such rents or charges
shall be added to and become payable as additional rent with the installment of
rent next due or within 30 days of demand therefor, whichever occurs sooner.

--------------------------------------------------------------------------------

    16th: If the land and premises leased herein, or of which the leased
premises are a part, or any portion thereof, shall be taken under eminent domain
or condemnation proceedings, or if suit or other action shall be instituted for
the taking or condemnation thereof, or if in lieu of any formal condemnation
proceedings or actions, the Landlord shall grant an option to purchase and or
shall sell and convey the said premises or any portion thereof, to the
governmental or other public authority, agency, body or public utility, seeking
to take said land and premises or any portion thereof, then this lease, at the
option of the Landlord, shall terminate, and the term hereof shall end as of
such date as the Landlord shall fix by notice in writing; and the Tenant shall
have no claim or right to claim or be entitled to any portion of any amount
which maybe awarded as damages or paid as the result of such condemnation
proceedings or paid as the purchase price for such option, sale or conveyance in
lieu of formal condemnation proceedings; and all rights of the Tenant to
damages, if any, are hereby assigned to the Landlord. The Tenant agrees to
execute and deliver any instruments, at the expense of the Landlord, as may be
deemed necessary or required to expedite any condemnation proceedings or to
effectuate a proper transfer of title to such governmental or other public
authority, agency, body or public utility seeking to take or acquire the said
lands and premises or any portion thereof. The Tenant covenants and agrees to
vacate the said premises, remove all the Tenant's personal property therefrom
and deliver up peaceable possession thereof to the Landlord or to such other
party designated by the Landlord in the aforementioned notice. Failure by the
Tenant to comply with any provisions in this clause shall subject the Tenant to
such costs, expenses, damages and losses as the Landlord may incur by reason of
the Tenant's breach hereof.

    17th: If there should occur any default on the part of the Tenant in the
performance of any conditions and covenants herein contained, or if during the
term hereof the premises or any part thereof shall be or become abandoned or
deserted, vacated or vacant, or should the Tenant be evicted by summary
proceedings or otherwise, the Landlord, in addition to any other remedies herein
contained or as may be permitted by law, may either by force or otherwise,
without being liable for prosecution therefor, or for damages, re-enter the said
premises and the same have and again possess and enjoy; and as agent for the
Tenant or otherwise, re-let the premises and receive the rents therefor and
apply the same, first to the payment of such expenses, reasonable attorney fees
and costs, as the Landlord may have been put to in re-entering and repossessing
the same and in making such repairs and alterations as may be necessary; and
second to the payment of the rents due hereunder. The Tenant shall remain liable
for such rents as may be in arrears and also the rents as may accrue subsequent
to the re-entry by the Landlord, to the extent of the difference between the
rents reserved hereunder and the rents, if any, received by the Landlord during
the remainder of the unexpired term hereof, after deducting the aforementioned
expenses, fees and costs; the same to be paid as such deficiencies arise and are
ascertained each month.

    18th: Upon the occurrence of any of the contingencies set forth in the
preceding clause, or should the Tenant be adjudicated a bankrupt, insolvent or
placed in receivership, or should proceedings be instituted by or against the
Tenant for bankruptcy, insolvency, receivership, agreement of composition or
assignment for the benefit of creditors, or if this lease or the estate of the
Tenant hereunder shall pass to another by virtue of any court proceedings, writ
of execution, levy, sale or by operation of law, the Landlord may, if the
Landlord so elects, at any time thereafter, terminate this lease and the term
hereof, upon giving to the Tenant or to any trustee, receiver, assignee, or
other person in charge of or acting as custodian of the assets or property of
the Tenant, five days notice in writing, of the Landlords' intention so to do.
Upon the giving of such notice, this lease and the term hereof shall end on the
date fixed in such notice as if the said date was the date originally fixed in
this lease for the expiration hereof; and the Landlord shall have the right to
remove all persons, goods, fixtures and chattels therefrom, by force or
otherwise, without liability for damages.

    19th: Any equipment, fixtures, goods or other property of the Tenant, not
removed by the Tenant upon the termination of this lease, or upon any quitting,
vacating or abandonment of the premises by the Tenant, or upon the Tenant's
eviction, shall be considered as abandoned and the Landlord shall have the
right, without any notice to the Tenant, to sell or otherwise dispose of the
same, at the expense of the Tenant, and shall not be accountable to the Tenant
for any part of the proceeds of such sale, if any.

    20th: If the Tenant shall fail or refuse to comply with and perform any
conditions and covenants of the within lease, the Landlord may, if the Landlord
so elects, carry out and perform such conditions and

--------------------------------------------------------------------------------

covenants, at the cost and expense of the Tenant, and the said cost and expense
shall be payable on demand, or at the option of the Landlord shall be added to
the installment of rent due immediately thereafter but in no case later than one
month after such demand, whichever occurs sooner, and shall be due and payable
as such. This remedy shall be in addition to such other remedies as the Landlord
may have hereunder by reason of the breach by the Tenant of any of the covenants
and conditions in this lease contained.

    21st: This lease and the obligation of the Tenant to pay the rent hereunder
and to comply with the covenants and [ILLEGIBLE]

    22nd: The terms, conditions, covenants and provisions of this lease shall be
deemed to be severable. If any clause or provision herein contained shall be
adjudged to be invalid or unenforceable by a court of competent jurisdiction or
by operation of any applicable law, it shall not affect the validity of any
other clause or provision herein, but such other clauses or provisions shall
remain in full force and effect.

    23rd: The various rights, remedies, options and elections of the Landlord,
expressed herein, are cumulative, and the failure of the Landlord to enforce
strict performance by the Tenant of the conditions and covenants of this lease
or to exercise any election or option or to resort or have recourse to any
remedy herein conferred or the acceptance by the Landlord of any installment of
rent after any breach by the Tenant, in any one or more instances, shall not be
construed or deemed to be a waiver or a relinquishment for the future by the
Landlord of any such conditions and covenants, options, elections or remedies,
but the same shall continue in full force and effect.

    24th: All notices required under the terms of this lease shall be given and
shall be complete by mailing such notices by certified or registered mail,
return receipt requested, to the address of the parties as shown at the head of
this lease, or to such other address as may be designated in writing, which
notice of change of address shall be given in the same manner.

    25th: The Landlord covenants and represents that the Landlord is the owner
of the premises herein leased and has the right and authority to enter into,
execute and deliver this lease; and does further covenant that the Tenant on
paying the rent and performing the conditions and covenants herein contained,
shall and may peaceably and quietly have, hold and enjoy the leased premises for
the term aforementioned.

    26th: This lease contains the entire contract between the parties. No
representative, agent or employee of the Landlord has been authorized to make
any representations or promises with reference to the within letting or to vary,
alter or modify the terms hereof. No additions, changes or modifications,
renewals or extensions hereof, shall be binding unless reduced to writing and
signed by the Landlord and the Tenant.

    27th: Sublet Assignment: Tenant shall not have the right to sublet the
rented premises in question. However, Tenant shall have the right to assign this
lease to a new Tenant upon receiving the consent of the Landlord, which consent
shall not be reasonably withheld. An assignment of this Lease shall not relieve
the Tenant of the obligations of this Lease.

    28th: Late Charge: Tenant agree that a 5% late charge will be paid when rent
is paid after the 10th of the month.

SUBJECT TO TWO RIDERS AND EXHIBIT "A" ANNEXED HERETO AND MADE A PART HEREOF.

    The Landlord may pursue the remedy sought in any invalid clause, by
conforming the said clause with the provisions of the statutes or the
regulations of any governmental agency in such case made and provided as if the
particular provisions of the applicable statutes or regulations were set forth
herein at length.

    In all references herein to any parties, persons, entities or corporations
the use of any particular gender or the plural or singular number is intended to
include the appropriate gender or number as the text of the within instrument
may require. All the terms, covenants and conditions herein contained shall be
for and shall insure to the benefit of and shall bind the respective parties
hereto, and their heirs, executors, administrators, personal or legal
representatives, successors and assigns.

--------------------------------------------------------------------------------

    In Witness Whereof, the parties hereto have hereunto set their hands and
seals, or caused these presents to be signed by their proper corporate officers
and their proper corporate seal to be hereto affixed, the day and year first
above written.

Signed, Sealed and Delivered   PALISADES PARK PLAZA NORTH, INC. in the presence
of         or Attested by   By: /s/ KWANG KEH   

--------------------------------------------------------------------------------

    KWANG KEH/PRESIDENT   Landlord

--------------------------------------------------------------------------------

       
 
 


--------------------------------------------------------------------------------

    NARA BANK   Tenant
 
 
By: /s/ JUNG W. RYU   

--------------------------------------------------------------------------------

    JUNG W. RYU, VICE PRESIDENT   Tenant

--------------------------------------------------------------------------------


Addendum to Lease Between Palisades Park Plaza North, Inc.
hereinafter referred to as Landlord and NARA BANK
hereinafter referred to as Tenant.


    28:  Tenant shall pay in each tax year during the term, as additional rent
as N-11, 5.62% percent of the entire real estate and other ad valorm taxes
(including, without limitation, special assessments, with respect to the entire
premises including all building and other improvements situated thereon). These
taxes included, but are not limited to the real estate tax, real estate rental
receipts, or gross receipt tax or any other tax imposed by Federal, State or
Local taxing authorities as a substitute for or an addition to the current
method of property taxation used for the funding of governmental services.

    Total taxes payable shall also include the cost of any contest or field
pursued in an effort to reduce the tax or assessment on which any tax or other
impositon provided for in this section is based, including attorneys and
appraisal fees.

    The tax payments required hereunder shall be paid by Tenant within thirty
(30) days in a lump sum payment of receipt by Tenant of tax bill from Landlord.

    In addition thereto, Tenants shall also pay, as additional rent, 5.62% of
all maintenance and common charges for the entire building of which this space
is a part thereof. Said payments shall be made in the same manner as the tax
payments noted above.

    29:  Tenant has inspected the premises and accepts same as is. Any
improvements done by the Tenant, or required to be done in order for the Tenant
to obtain a Certificate of Occupancy for the premises in question, shall be done
at the sole and exclusive expense of the Tenant.

    30:  All trade fixtures and apparatus (as distinguished from Leasehold
improvements) owned by the Tenant and installed in the premises shall remain the
property of Tenant and shall be removable at any time, including the expiration
of the Term, provided Tenant shall not at such time be in default of any terms
of covenants of this Lease. If Tenant is in default, Landlord shall have the
benefit of any applicable lien on Tenant's property located in or on the
premises as may be permitted under the laws of the State where the premises are
located and in the event a lien is asserted by Landlord in any manner or by
operation of law. Tenant shall remove or permit the removal of said property
until the lien has been removed and all defaults have been cured.

    31:  In regard to use and occupancy of the premises and the common
facilities, Tenant will, at its expense: (a) keep the inside and outside of all
glass doors and windows of the premises clean; (b) replace promptly any cracked
or broken glass of the premises with glass of like kind and quaility; (c)
maintain the premises in a clean, orderly, and sanitary condition and free of
insects, rodents, vermin and other pests; (d) keep any garbage, trash, rubbish
or refuse in containers within the interior or the premises until removed: (e)
have such garbage, trash, rubbish, and refuse removed on a daily basis: (f) keep
all mechanical apparatus free of vibration and noise which may be transmitted
beyond the premises: (g) comply with all rules, laws, ordinances, and
regulations of governmental authorities and all recommendations of the Fire
Underwriter's Rating Bureau now or hereafter in effect: (h) conduct its business
in all respects in a dignified manner in accordance with high standards of
operation consistent with the quality of operation of the entire premises as
reasonably determined by Landlord.

    B.  In regard to use and occupancy of the premises and common facilities,
Tenant will not: (a) place or maintain any merchandise, trash, refuse, or other
articles in any vestibule or entry of the premises, on the footwalks or
corridors adjacent thereto or elsewhere on the exterior of the premises so as to
obstruct any driveway, footwalk, parking area, or any other common facility: (b)
permit the parking of delivery vehicles so as to interfere with the use of any
driveway, footwalk, parking area, or other common facility in the entire
premises: (c) receive or ship articles of any kind except through services
facilities provided by the Landlord: (d) conduct or permit to be conducted any
auction, fire, going out of business, bankruptcy, or other similar type of sale
in or connected with the premises: (e) use or permit the use of any portion of
the premises for any unlawful purpose: and (f) place a load upon any floor which
exceeds the floor load which the was designed to carry or allowed by law.

--------------------------------------------------------------------------------

    32.  Landlord shall have the obligation to make all structural repairs to
the exterior of the premises, excluding any doors, door frames, windows or
glass: provided Tenant shall give Landlord written notice of the necessity for
such repairs and provided that the damage thereto shall not have been caused by
negligence of Tenant, its agents, officers, employees, licensees or contractors,
in which event Tenant shall be responsible therefor. Landlord shall be under no
liability for repair, maintenance, alteration, or any other action with respect
to the premises or, any part thereof, or any plumbing, electrical, or other
mechanical installations therein, exterior of the premises, doors, door frames,
windows and glass with respect to which Tenant shall make all repairs. Landlord
shall be responsible for the care and maintenance of the roof.

    33.  Tenant will keep all non-structural elements and other items,
aforementioned, and the interior of the premises, together with all electrical,
plumbing, and other mechanical installations therein, in good order and repair
and will make all replacements thereto at its expense; and will surrender the
premises at the expiration of the terms or at such other times as it may vacate
the premises in as good condition as when received, excepting depreciation
caused by ordinary wear and tear, damage by fire, and unavoidable accidents or
Acts of God. Tenant will not overload the electrical wiring serving the premises
or within the premises, and will install at its expense any additional
electrical wiring which may be required in connection with Tenant's apparatus.

    B.  Any damage sustained by any party caused by mechanical, electrical,
plumbing, or any other equipment or installations, whose maintenance and repair
is the responsibility of Tenant shall be paid by Tenant, and Tenant shall
indemnify and hold Landlord harmless from and against any and all claims,
actions, damages, and liability in connection therewith, including but not
limited to reasonable attorneys' and other professional fees, and any other cost
which Landlord might reasonably incur.

    34.  Tenant will pay for its own gas, water and electric services, which the
parties anticipate will be separately provided and metered to the premises, at
tenant's cost, and if separately charge to Tenant, sewer, refuse removal,
sprinkler, and any other utility or other charges against the premises. It is
the intention of the parties that Tenant will pay in full all utilities and
services directly charged or billed against the premises and that Tenant will
pay in full the costs and charges billed against the premises so that the annual
basic rental provided herein shall be absolutely net to Landlord.

    B.  Landlord shall incur no liability whatsoever should any utility become
unavailable from any public utility company, public authority, or any other
person, firm or corporation, including Landlord, supplying such utility.

    35.  Tenant will keep in force at its expense as long as this Lease remains
in effect and during such other time as Tenant occupies the premises or any part
thereof, public liability, insurance, including contractual liability, with
respect to the premises in companies and in form acceptable to the Landlord with
minimum limits of $100,000.00 on account of bodily injuries to or death of one
person and $300,000.00 on account of bodily injuries to or death of more than
one person as a result of any one accident or disaster; property damage
insurance with minimum limits of $100/$300 Thousand and all-risk insurance at
replacement cost value on Tenant's personal property, including inventory, trade
fixtures, wall and floor coverings, furniture and other property removable by
Tenant and leasehold improvements either existing within the premises at the
commencement of this Lease, or installed by Tenant during the term of this
Lease: provided, however, that Tenant's insuring of the leasehold improvements
used by it shall in no way confer on Tenant any property rights to same. Tenant
will further deposit the policy or policies of such insurance or certificates
thereof with Landlord, which policies shall name Landlord or its designee and
any mortgage of the entire premises as additional named insured, and shall also
contain a provision stating that such policy or policies shall not be cancelled
or modified except after thirty (30) days written notice to Landlord. If the
nature of Tenant's operation is such as to place any or all of its employees
under the coverage of local workmen's compensation or similar statutes, Tenant
shall also keep in force, at its expense, so long as this Lease remains in
effect and during such other times as Tenant occupies the premises or any part
thereof, workmen's compensation or similar insurance affording statutory
coverage and containing statutory limits. All policies of insurance shall be
issued by insurers authorized to conduct that type of business

--------------------------------------------------------------------------------

in New Jersey, which shall, at all times, have policyholders rating of 'A' or
better, and financial rating of 'AAA' or better, in the then current edition of
Best's Insurance Guide. If Tenant shall comply with its covenants made in this
Section 36. Landlord may cause insurance as aforesaid to be issued, and that
event, Tenant agrees to pay, as additional rental, the premiums for such
insurance upon Landlord's demand together with interest at 18% per annum.

Tenant shall pay in each calendar year during the term of this Lease as
additional rent to N-11, 5.62% percent of the entire Fire Insurance Policy that
Landlord has on the entire premises in question including all buildings and
other improvements.

The Fire Insurance payments required hereunder shall be paid by Tenant within
thirty (30) days in a lump sum payment of receipt by Tenant of the Fire
Insurance bill from Landlord.

    36.  Tenant will indemnify Landlord and save it harmless from and against
any and all claims, actions, damages, liabilities, and expenses, including
reasonable attorney's and other professional fees, in connection with loss of
life, personal injury, and/or damage to property arising from or out of the
occupancy or use by Tenant of the premises or any part thereof or any part of
the Landlord's property.

    B.  Landlord shall not be liable for any damage or injury which may be
sustained by Tenant or any other person as a consequence of the failure,
breakage, leakage, or obstruction of the water, plumbing, steam, gas, sewer,
waste, or spoil pipes, roof, drains, leaders, gutters, valleys, downspouts, or
the like, or of the electrical, ventilation, air-conditioning, gas, power,
conveyor, refrigeration, sprinkler, heating or other systems, elevators, or
hoisting equipment, if any, in the premises or the entire premises or by reason
of the elements; or resulting from acts, conduct, or omissions on the part of
Tenant or of Tenant's agents, employees, guests, licensees, invitees, assignees,
or successors, or on the part of any other person or entity except Landlord's
own negligence.

    37.  Wherever written consent of the Landlord is required, in the main lease
of this rider, it shall be deemed that such consent shall not be unreasonably
withheld.

    38.  Tenant acknowledges that it has the obligation to obtain all necessary
Federal, State, Municipal and County approvals for the Use and Occupancy of the
demised premises in question.

    39.  Prior to Tenant vacating the premises in question the Tenant shall be
obligated in complying with all applicable environmental statutes and codes of
the State of New Jersey which codes include Tenants compliance with ECRA.

--------------------------------------------------------------------------------

DATED: As of September 1,2000   PALISADES PARK PLAZA NORTH, INC.
 
 
By: /s/ KWANG KEH   

--------------------------------------------------------------------------------

    Kwang Keh, President/Landlord    
 
 
NARA BANK
 
 
 
 
By: /s/ JUNG W. RYU   

--------------------------------------------------------------------------------

    Jung W. Ryu, Vice President & L.P.O./
Tenant Manager    

--------------------------------------------------------------------------------




SECOND RIDER TO LEASE AGREEMENT


    The provisions of this rider are hereby incorporated into and made a part of
the lease dated as of September 1, 2000, between PALISADES PARK PLAZA NORTH,
INC., having an address at 2050 Center Avenue, Fort Lee, N.J. 07024 ("Landlord",
and NARA BANK, having an address at 29 West 30th Street, New York, N.Y. 10001
("Tenant") for that certain premises located in the Borough of Palisades Park,
County of Bergen and State of New Jersey, commonly known as 118 Broad Avenue,
Suite N-11, Palisades Park, N.J. 07650 (the "Premises"). If there is any
conflict between the provisions of this second rider and the remainder of this
lease, the provisions of this rider shall govern.

R1.   Notwithstanding anything in this lease to the contrary, Landlord
represents and warrants that the heating, air conditioning, electrical, plumbing
and all other systems in the Premises shall be in good working order and
condition at the time of the commencement of the term of this Lease and the roof
and structure of the Premises shall be free of water leaks or in need of repair
at the time of the commencement of the term of this Lease.
R2.
 
It is expressly agreed and understood that whenever Landlord's prior consent or
approval shall be required, such prior consent or approval shall not be
unreasonably or arbitrarily withheld, delayed, conditioned or denied. Landlord's
failure to respond to the Tenant's written request for any such consent or
approval within ten (10) business days shall be construed as Landlord's consent.
R3.
 
Landlord represents and warrants as a condition of this lease that it possesses
good marketable fee title to the Premises; that it is authorized to make this
lease for the term aforesaid; that the provisions of this lease do not or will
not conflict with or violate the provisions of existing or future agreements
between Landlord and third parties; that the certificate of occupancy for the
Premises allows Tenant to use and enjoy the Premises and for the purposes set
forth in this lease; that the Premises and, the uses thereof for the purposes
specified in this lease are in conformity with all applicable laws, and that
Landlord will deliver the Premises to Tenant, free of all tenants and occupants
and claims thereto unless otherwise agreed in this lease.
R4.
 
Further supplementing Paragraph 6 of the printed lease, it is agreed as follows:
 
 
(A)  If any portion of the Premises is damaged by fire, earthquake, flood or
other casualty, or by any other cause of any kind or nature (the "Damaged
Property") and the Damaged Property can, in the opinion of Landlord's architect
reasonably exercised, be repaired within sixty (60) days from the date of the
damage, Landlord shall proceed immediately to make all of such repairs. This
lease shall not terminate, but Tenant shall be entitled to a pro rata abatement
of all rents payable during the period commencing on the date of the damage and
ending on the date the Damaged Property is repaired as aforesaid and the
Premises are delivered to Tenant. The extent of rent abatement shall be based
upon the portion of the Premises rendered untenantable, unfit or inaccessible
for use by Tenant for the purposes stated in this lease during such period. When
required by this provision, the architect's opinion shall be delivered to Tenant
within fifteen (15) days from the date of the damage. The architect's opinion
shall be made in good faith after a thorough investigation of the facts required
to make an informed judgment. The architect shall consider and include as part
of his evaluation the period of time necessary to obtain the required approvals
of the mortgagee and insurer, to order and obtain materials, and to engage
contractors.

 
 

1

--------------------------------------------------------------------------------


 
 
(B)  If (i) in the opinion of Landlord's architect reasonably exercised, damage
to the Damaged Property cannot be repaired within sixty (60) days from the date
of the damage, or (ii) Landlord commences and proceeds with due diligence but
fails to complete the repair of the Damaged Property as required by Section
R4(A) within the sixty (60) day period, or (iii) the term will expire within one
(1) year from the date of the damage and Tenant fails to extend the term in
accordance with any right granted elsewhere under this Lease within sixty (60)
days from the date of the damage, either party may terminate this Lease as
follows: (a) for the reason stated in subparagraph (i), by notice to the other
within twenty (20) days from the date on which the architect's opinion is
delivered to Tenant; (b) for the reason stated in subparagraph (ii), by such
notice within twenty (20) days from the end of the sixty (60) day period, and
(c) for the reason stated in subparagraph (iii), by such notice within thirty
(30) days from the date of the damage. Upon termination, all rents shall be
apportioned as of the date of the damage and all prepaid rents shall be repaid.
 
 
(C)  If neither party exercises its option to terminate hereunder, Landlord
shall, with due diligence, repair the Damaged Property as a complete
architectural unit of substantially the same usefulness, design and construction
existing immediately prior to the damage. Tenant shall be entitled to a pro rata
abatement of all rents in the manner and to the extent provided in Section
R4(A).
 
 
(D)  The word "repair" shall include rebuilding, replacing and restoring the
Damaged Property.
R5.
 
Further supplementing Paragraph 8 of the printed lease, it is agreed that
Landlord's entry upon the Premises for the purposes described therein shall be
only upon prior notice to the management of Tenant and at reasonable times, and
not earlier than ninety (90) days before expiration of the term of this lease.
R6.
 
Further supplementing Paragraph 12 of the printed lease, it is agreed that so
long as Tenant is not in default (beyond any period given Tenant to cure such
default) in the payment of the rents or in the performance of any of the terms,
covenants or conditions of this lease, Tenant will not be joined as a party
defendant in any action or proceeding for the purpose of terminating Tenant's
interest and estate under this lease.
R7.
 
Notwithstanding anything in Paragraph 13 of the printed lease to the contrary,
it is agreed as follows:
 
 
(A)  The rent security deposit will be held in escrow by the law firm of David
Watkins, Esq., 285 Closter Dock Road, Closter, New Jersey 07624 (the "Escrow
Agent") until October 1, 2000. In the event this lease is canceled by Tenant in
accordance with the terms set forth in Paragraph R13 hereof prior to October 1,
2000, the rent security deposit will be immediately refunded by the Escrow Agent
to Tenant. In the event this lease is not canceled by Tenant in accordance with
the terms set forth in Paragraph R13 hereof prior to October 1, 2000, the rent
security deposit will be turned over by the Escrow Agent to Landlord.
 
 
(B)  Except as stated above, the rent security deposit will be refunded to
Tenant not later than within thirty (30) days after the expiration of the term
of this lease. If, however, this lease is canceled by Tenant in accordance with
the terms set forth in Paragraph R13 hereof after October 1, 2000, the rent
security deposit will be refunded to Tenant not later than within thirty (30)
days after the effective date of such cancellation.

 
 

2

--------------------------------------------------------------------------------


R8.
 
Notwithstanding anything in this lease to the contrary, Tenant may assign or
sublet the whole or any part of the Premises to an affiliated corporation, or to
any corporation with which it shall be merged or consolidated or which shall
acquire the assets of Tenant, provided Tenant first supplies Landlord with all
written evidence necessary to satisfy Landlord of the relationship between
Tenant and the affiliated or merged corporation. As used herein, affiliated
corporation with respect to Tenant shall mean any corporation related to Tenant
as a parent, subsidiary or brother-sister corporation so that such corporation
and Tenant and other corporations constitute a controlled group as determined
under Section 1563 of the Internal Revenue Code of 1986, as amended and as
elaborated by the Treasury Regulations promulgated thereunder.
R9.
 
Landlord hereby represent to Tenant that to the best of Landlord's knowledge,
information and belief, Landlord, its predecessor in title and/or any of the
present or prior occupants of the building where the Premises is located never
violated any environmental laws applicable to the Building, inclusive of but not
limited to the Industrial Sire Recovery Act (ISRA) and Liquid Underground
Storage Tank Act (LUST). Landlord agrees and it hereby does indemnify and hold
Tenant harmless from and against any and all claims, expenses, losses and
liability arising by virtue of any violation of any applicable environmental
laws arising, caused, created or in any manner related to an event prior to the
commencement date of this lease.
R10.
 
It is agreed that during the term of the lease, Tenant shall have the reserved
use of one (1) designated and marked parking space within the parking area of
the building where the Premises is located.
R11.
 
Tenant is hereby granted the right to install within the building where the
Premises is located an Automated Teller Machine (ATM) and Landlord agrees to
provide Tenant with the adequate space to accommodate such installation. Tenant
shall have the right to determine the selection of the type of ATM. Tenant shall
supply insurance in the same manner as set forth in Paragraph 35 of this lease.
R12.
 
Notwithstanding any other provision of this Lease, in the event Tenant or its
successors or assignees shall become insolvent, bankrupt or make any assignment
for the benefit of creditors, or if it or their interests hereunder shall be
levied upon or sold under execution or other legal process, or in the event the
bank to operated on the Premises is closed or taken over by the Superintendent
of Banks of the State of New York, State of New Jersey or any other bank
supervisory authority, Landlord may terminate this Lease only with the
concurrence of said Superintendent or other bank supervisory authority, and any
such authority shall in any event have the choice to either continue or
terminate this Lease, provided that if this Lease is so terminated, the maximum
claim of Landlord for damages or indemnity resulting from such rejection or
early termination of this Lease shall be the amount equal to the unpaid rent
accrued without acceleration until the date of the surrender of the premises to
the Landlord or the date of re-entry of Landlord, whichever shall be earlier.
R13.
 
Notwithstanding anything in this lease to the contrary, it is agreed as follows:
 
 
(A) This Lease and Tenant's duty of performance thereunder are expressly
contingent upon Tenant's ability to obtain any and all required governmental
approvals for the opening of a loan office from the New Jersey State Banking
Department and Federal Deposit Insurance Corporation. Tenant agrees to promptly
apply for such approvals, pursue its applications with due diligence, and
promptly notify Landlord upon its receipt thereof. In the event Tenant fails to
secure all required approvals within sixty (60) days from the execution of this
lease by both parties, then either party may, at such party's option, cancel
this lease upon ten (10) business days notice to the other party.

 
 

3

--------------------------------------------------------------------------------


 
 
(B) In the event Landlord shall elect to cancel this lease pursuant to the terms
of the within provision, Tenant shall have the right to waive this contingency
within three (3) business days after Tenant's receipt of Landlord's notice of
cancellation in which event this lease shall remain in full force and effect
except that the contingency described Paragraph R13(A) shall be deemed fully
satisfied.
 
 
(C) In the event this lease is canceled by either party pursuant to the terms of
this provision, the rent shall be adjusted as of the effective date of such
cancellation.
R14.
 
Tenant is hereby granted one (1) option to renew the term of this lease for an
additional term of five (5) years, commencing in September 1, 2005, and ending
on August 31, 2010, upon the same terms and conditions as set forth in this
lease. Said option shall be exercised, in writing, served upon Landlord not
later than three (3) months prior to the term of this lease.
R15.
 
Intentionally omitted.
R16.
 
Landlord hereby consents to Tenant's placement of a sign upon the building where
the Premises is located, with the design and size of such sign and the position
of its placement to be as shown on Exhibit A annexed hereto. It is understood
that such sign shall be in full compliance with all applicable municipal laws
and regulations.


Attest:
 
 
 
NARA BANK

By:

 



--------------------------------------------------------------------------------



 

By:

 

/s/ JUNG W. RYU   

--------------------------------------------------------------------------------


 
 
 
 
 
 
Jung W. Ryu, Vice President
& L.P.O Manager

Witness:

 

 

 

PALISADES PARK PLAZA
NORTH, INC.



--------------------------------------------------------------------------------



 

By:

 

/s/ KWANG KEH   

--------------------------------------------------------------------------------


 
 
 
 
 
 
Kwang Keh, President
8/28/2000

4

--------------------------------------------------------------------------------


EXHIBIT "A"


     [GRAPHIC - NARA BANK STORE FRONT]

5

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.4
Addendum to Lease Between Palisades Park Plaza North, Inc. hereinafter referred
to as Landlord and NARA BANK hereinafter referred to as Tenant.
SECOND RIDER TO LEASE AGREEMENT
EXHIBIT "A"
